United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1410
                                   ___________

Muhammed Tillisy,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Harley Lappin,                          *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: May 5, 2009
                                Filed: May 13, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Muhammed Tillisy appeals the district court’s1 dismissal of his 28 U.S.C.
§ 2241 petition challenging the Bureau of Prisons’ denial of his request for
compassionate release. We dismiss the appeal as moot, because Tillisy was released
from custody on March 30, 2009. See Calderon v. Moore, 518 U.S. 149, 150 (1996)
(per curiam) (when event occurs during pendency of appeal that renders it impossible


      1
        The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri, adopting the report and recommendations
of the Honorable James C. England, United States Magistrate Judge for the Western
District of Missouri.
for court to grant appellant any effectual relief whatsoever, appeal should be dismissed
as moot).
                         ______________________________




                                          -2-